Case 17-34665-KLP                Doc 6282       Filed 01/22/19 Entered 01/22/19 22:23:04                      Desc Main
                                              Document      Page 1 of 18

     Edward O. Sassower, P.C.                                      James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)              Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                        Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                          KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                          300 North LaSalle
     New York, New York 10022                                      Chicago, Illinois 60654
     Telephone:         (212) 446-4800                             Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                             Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession and the
     Propco I Debtors and Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     TOYS “R” US, INC., et al.,1                                              )    Case No. 17-34665 (KLP)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )
                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     TOYS “R” US PROPERTY COMPANY I, LLC, et al.2                             )    Case No. 18-31429 (KLP)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )

       AGENDA FOR HEARING ON MOTIONS SCHEDULED FOR JANUARY 24, 2019

 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
        New Jersey 07470.

 2      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of the
        Propco I Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Case No. 18-31429; Docket No. 3]. The
        location of the Debtors’ service address is One Geoffrey Way, Wayne, NJ 07470.
Case 17-34665-KLP       Doc 6282     Filed 01/22/19 Entered 01/22/19 22:23:04           Desc Main
                                   Document      Page 2 of 18


        PLEASE TAKE NOTICE that the following matters are scheduled for hearing on January
 24, 2019 at 1:00 p.m. (prevailing Eastern Time):

 I.        PROPCO I CONFIRMATION HEARING [CASE NO. 18-31429]

      1.     “Confirmation Hearing” Plan Debtors' Motion for Entry of an Order (I) Approving the
             Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice
             Procedures with Respect to Confirmation of the Plan Debtors Proposed Chapter 11
             Plan, (III) Shortening the Period to File Plan Objections and the Notice Requirements
             Related Thereto, (IV) Approving the Forms of Ballots and Notices in Connection
             Therewith, and (V) Granting Related Relief [Docket No. 791]

                Responses Received:

                 A.      Ad Hoc Group of B-4 Lenders’ Response and Limited Objection to Propco
                         I Debtors’ Motion for Entry of an Order Approving the Adequacy of the
                         Disclosure Statement and Related Relief [Docket No. 907]

                 B.      Sealed Objection [Docket No. 908]

                 C.      Reservation of Rights Regarding the Propco I Debtors' Chapter 11 Plan
                         [Docket No. 915]

                 D.      Objection of the United States Trustee to Confirmation of Plan of Toys
                         “R” Us Property Company I, LLC and Its Debtor Affiliates [Docket No.
                         1048]

                 E.      Objection of SAICO Gateway Company, LLC to Confirmation of Second
                         Amended Chapter 11 Plan of Toys "R" Us Property Company, II, LLC and
                         Its Debtors Affiliates [Docket No. 1062]

                 F.      Kingstowne Parcel O L.P.’s Limited Objection to Confirmation of Second
                         Amended Joint Chapter 11 Plan of Toys “R” Us, Property Company I, LLC
                         and Its Debtor Affiliates [Docket No. 1067]

                Related Documents:

                 A.      Joint Chapter 11 Plan of Toys "R" Us, Property Company I, LLC and Its
                         Debtor Affiliates [Docket No. 788]

                 B.      Disclosure Statement for the Joint Chapter 11 Plan of Toys "R" Us
                         Property Company I, LLC and Its Debtor Affiliates [Docket No. 789]

                 C.      Notice of Filing of First Amended Chapter 11 Plan [Docket No. 892]

                 D.      Notice of Filing of Amended Disclosure Statement [Docket No. 893]

                 E.      Debtors' Reply to the B-4 Group's Objection to Plan Debtors' Disclosure
                         Motion [Docket No. 912]

                                                 2
Case 17-34665-KLP   Doc 6282     Filed 01/22/19 Entered 01/22/19 22:23:04           Desc Main
                               Document      Page 3 of 18


             F.     Notice of Filing of Revised Proposed Order (I) Approving the Adequacy
                    of the Disclosure Statement, (II) Approving the Solicitation and Notice
                    Procedures with Respect to Confirmation of the Plan Debtors Proposed
                    Chapter 11 Plan, (III) Shortening the Period to File Plan Objections and
                    the Notice Requirements Related Thereto, (IV) Approving the Forms of
                    Ballots and Notices in Connection Therewith, and (V) Granting Related
                    Relief [Docket No. 914]

             G.     Notice of Filing of Second Amended Plan [Docket No. 915]

             H.     Order (I) Approving the Adequacy of the Disclosure Statement, (II)
                    Approving the Solicitation and Notice Procedures with Respect to
                    Confirmation of the PROPCO I Debtors Proposed Chapter 11 Plan, (III)
                    Shortening the Period to File Plan Objections and The Notice
                    Requirements Related Thereto, (IV) Approving The Forms of Ballots and
                    Notices in Connection Therewith, and (V) Granting Related Relief [Docket
                    No. 941]

             I.     Affidavit of Publication [Docket No. 1011]

             J.     Notice of Filing of Plan Supplement for the Propco I Debtors' Plan [Docket
                    No. 1044]

             K.     Notice of Filing of Third Amended Plan [Docket No. 1076]

             L.     Declaration of James Daloia of Prime Clerk LLC Regarding the
                    Solicitation of Votes and Tabulation of Ballots Cast on the Second
                    Amended Joint Chapter 11 Plan of Toys R Us, Property Company I, LLC
                    and Its Debtor Affiliates [Docket No. 1077]

             M.     The Propco I Debtors' and Wayne Real Estate Parent Company, LLC's
                    Joint Memorandum of Law in Support of Confirmation of the Third
                    Amended Joint Chapter 11 Plan of Toys "R" Us, Property Company I, LLC
                    and Its Debtor Affiliates and the Second Amended Chapter 11 Plan of
                    Wayne Real Estate Parent Company, LLC [Docket No. 1078]

             N.     Declaration of Mitch Boucher in Support of Confirmation of the Third
                    Amended Joint Chapter 11 Plan of Toys R Us, Property Company I, LLC
                    and its Debtor Affiliates [Docket No. 1080]

             O.     Declaration of Matthew Finigan in Support of Confirmation of the Third
                    Amended Joint Chapter 11 Plan of Toys "R" Us, Property Company I, LLC
                    and Its Debtor Affiliates and the Second Amended Chapter 11 Plan of
                    Wayne Real Estate Parent Company, LLC [Docket No. 1083]

            Status: This matter is going forward.




                                             3
Case 17-34665-KLP        Doc 6282     Filed 01/22/19 Entered 01/22/19 22:23:04           Desc Main
                                    Document      Page 4 of 18


 II.        WAYNE PARENT CONFIRMATION HEARING [CASE NO. 17-34665]

       2.     “Confirmation Hearing” Debtor's Motion for Entry of an Order (I) Approving the
              Adequacy of the Disclosure Statement for the Chapter 11 Plan of Wayne Real Estate
              Parent Company, LLC, (II) Approving the Solicitation and Notice Procedures with
              Respect to the Confirmation of the Debtor's Proposed Chapter 11 Plan, (III) Approving
              the Form of Ballots and Notices in Connection Therewith, (IV) Scheduling Certain
              Dates with Respect Thereto, (V) Shortening the Objection Periods and Notice
              Requirements Related Thereto, and (VI) Granting Related Relief [Docket No. 6055]

                 Responses Received:

                  A.      Objection of the United States Trustee to Debtors' Motion for Entry of an
                          Order (I) Approving the Adequacy of the Disclosure Statement for the
                          Chapter 11 Plan of Wayne Real Estate Parent Company, LLC, (II)
                          Approving the Solicitation and Notice Procedures with Respect to the
                          Confirmation of the Debtors' Proposed Chapter 11 Plan, (III) Approving
                          the Form of Ballots and Notices in Connection Therewith, (IV) Scheduling
                          Certain Dates with Respect Thereto, (V) Shortening the Objection Periods
                          and Notice Requirements Related Thereto, and (VI) Granting Related
                          Relief [Docket No. 6058]

                 Related Documents:

                  A.      Disclosure Statement for the Chapter 11 Plan of Wayne Real Estate Parent
                          Company, LLC [Docket No. 6054]

                  B.      Order (I) Approving the Adequacy of the Disclosure Statement for the
                          Chapter 11 Plan of Wayne Real Estate Parent Company, LLC, (II)
                          Approving the Solicitation and Notice Procedures with Respect to the
                          Confirmation of the Debtor's Proposed Chapter 11 Plan, (III) Approving
                          the Form of Ballots and Notices in Connection Therewith, (IV) Scheduling
                          Certain Dates with Respect Thereto, (V) Shortening the Objection Periods
                          and Notice Requirements Related Thereto, and (VI) Granting Related
                          Relief [Docket No. 6119]

                  C.      Notice of Filing of Amended Chapter 11 Plan of Wayne Real Estate Parent
                          Company, LLC [Docket No. 6123]

                  D.      Notice of Filing of First Amended Disclosure Statement for the Chapter 11
                          Plan of Wayne Real Estate Parent Company, LLC [Docket No. 6124]

                  E.      Declaration of James Daloia of Prime Clerk LLC Regarding the
                          Solicitation of Votes and Tabulation of Ballots Cast on the First Amended
                          Chapter 11 Plan of Wayne Real Estate Parent Company, LLC [Docket No.
                          6271]




                                                  4
Case 17-34665-KLP         Doc 6282     Filed 01/22/19 Entered 01/22/19 22:23:04             Desc Main
                                     Document      Page 5 of 18


                   F.     The Propco I Debtors' and Wayne Real Estate Parent Company, LLC's
                          Joint Memorandum of Law in Support of Confirmation of the Third
                          Amended Joint Chapter 11 Plan of Toys "R" Us, Property Company I, LLC
                          and Its Debtor Affiliates and the Second Amended Chapter 11 Plan of
                          Wayne Real Estate Parent Company, LLC [Docket No. 6277]

                   G.     Declaration of Matthew Finigan in Support of Confirmation of the Third
                          Amended Joint Chapter 11 Plan of Toys "R" Us, Property Company I, LLC
                          and Its Debtor Affiliates and the Second Amended Chapter 11 Plan of
                          Wayne Real Estate Parent Company, LLC [Docket No. 6280]

                  Status: This matter is going forward.

 III.        TOYS INC. UNCONTESTED MATTERS [CASE NO. 17-34665]

        3.     “Motion to Extend” Debtors’ Motion for Entry of an Order (I) Enlarging the Period
               Within Which the Debtors May Remove Civil Actions and (II) Granting Related Relief
               [Docket No. 5891]

                  Responses Received: None

                  Related Documents: None

                  Status: This matter is going forward.

        4.     “Fourth Interim Applications for Compensation” Various Applications for Interim
               Compensation [Docket Nos. 5723, 5827, 6036, 6040, 6060, 6066, 6068, 6069, 6070,
               6072, 6077, 6078, 6079, 6080, 6081, 6082, 6083, 6084, 6085, 6087, 6092, 6095, 6096,
               6141]

                  Responses Received: None

                  Related Documents: None

                  Status: An order granting the relief requested in part has been or will be submitted
                          to the Court for entry. The remainder of the relief requested is being
                          adjourned to the omnibus hearing scheduled for February 19, 2019.

        5.     “Twenty-Sixth Omnibus Objection” Debtors' Twenty-Sixth Omnibus Objection to
               Certain (A) Exact Duplicate Claims, (B) Substantive Duplicate Claims, (C) No
               Liability Claims, (D) Satisfied Claims, (E) Amended Claims, (F) Amended Priority
               Claims, (G) Insufficient Documentation Claims, (H) Reduced Amount Claims and (I)
               Incorrect Debtor Claims [Docket No. 5570]

                  Pending Responses:

                   A.     Response of Levin Management Corporation to Notice of Debtors’
                          Twenty-Sixth Omnibus Objection to Claims [Docket No. 5825]


                                                   5
Case 17-34665-KLP    Doc 6282     Filed 01/22/19 Entered 01/22/19 22:23:04             Desc Main
                                Document      Page 6 of 18


              B.     Premier Trailer Leasing, Inc.’s Response in Opposition to the Debtors'
                     Twenty-Sixth Omnibus Objection to Certain (A) Exact Duplicate Claims,
                     (B) Substantive Duplicate Claims, (C) No Liability Claims, (D) Satisfied
                     Claims, (E) Amended Claims, (F) Amended Priority Claims, (G)
                     Insufficient Documentation Claims, (H) Reduced Amount Claims and (I)
                     Incorrect Debtor Claims [Docket No. 5884]

             Related Documents: None

             Status: This matter is going forward with respect to Euler Hermes N.A. agent for
                     C&T International.

                     This matter is resolved with respect to Premier Trailer Leasing, Inc.
                     [Docket No. 5884]

                     This matter is adjourned to the omnibus hearing scheduled for February
                     19, 2019 as set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has previously been entered.

    6.    Twenty-Eighth Omnibus Objection” Debtors' Twenty-Eighth Omnibus Objection to
          Certain (A) Amended Priority Claims, (B) Amended Claims, (C) Reduced Amount
          Claims, (D) Exact Duplicate Claims, (E) Incorrect Debtor Claims, (F) Reduced
          Amount and Incorrect Debtor Claims, (G) No Liability Claims, (H) Reclassified
          Claims, (I) Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No. 5976]

             Pending Responses:

              A.     Response of Constellation NewEnergy, Inc. to Debtors' Twenty-Eighth
                     Omnibus Objection to Certain (A) Amended Priority Claims, (B)
                     Amended Claims, (C) Reduced Amount Claims, (D) Exact Duplicate
                     Claims, (E) Incorrect Debtor Claims, (F) Reduced Amount and Incorrect
                     Debtor Claims, (G) No Liability Claims, (H) Reclassified Claims, (I)
                     Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No. 6115]

              B.     Response of the City of Fayetteville NC to Debtors' Twenty-Eighth
                     Omnibus Objection to Certain (A) Amended Priority Claims, (B)
                     Amended Claims, (C) Reduced Amount Claims, (D) Exact Duplicate
                     Claims, (E) Incorrect Debtor Claims, (F) Reduced Amount and Incorrect
                     Debtor Claims, (G) No Liability Claims, (H) Reclassified Claims, (I)
                     Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No. 6163]




                                              6
Case 17-34665-KLP    Doc 6282     Filed 01/22/19 Entered 01/22/19 22:23:04             Desc Main
                                Document      Page 7 of 18


              A.     OwnerIQ, Inc.'s Response to Debtors Twenty-Eighth Omnibus Objection
                     to Certain (A) Amended Priority Claims, (B) Amended Claims, (C)
                     Reduced Amount Claims, (D) Exact Duplicate Claims, (E) Incorrect
                     Debtor Claims, (F) Reduced Amount and Incorrect Debtor Claims, (G) No
                     Liability Claims, (H) Reclassified Claims, (I) Satisfied Claims, and (J)
                     Substantive Duplicate Claims [Docket No. 6165]

              B.     Everyday Health Media, LLC’s Response to the Debtors’ Twenty-Eighth
                     Omnibus Objection to Claims [ECF No. 5976] [Docket Nos. 6180 and
                     6187]

              C.     Campbell Sales Company’s Response to Debtors’ Twenty-Eighth
                     Omnibus Objection [Docket No. 6183]

              D.     Joint Response of Scripps Networks, LLC and Television Food Network
                     to Debtors' Twenty-Eighth Omnibus Objection to Certain (A) Amended
                     Priority Claims, (B) Amended Claims, (C) Reduced Amount Claims, (D)
                     Exact Duplicate Claims, (E) Incorrect Debtor Claims, (F) Reduced
                     Amount and Incorrect Debtor Claims, (G) No Liability Claims, (H)
                     Reclassified Claims, (I) Satisfied Claims, and (J) Substantive Duplicate
                     Claims [Docket No. 6184]

             Related Documents: None

             Status: This matter is going forward with respect to City of Fayetteville, North
                     Carolina [Docket No. 6163]

                     This matter is adjourned to the omnibus hearing scheduled for February
                     19, 2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been or will be submitted to the Court for entry.

    7.    “Twenty-Ninth Omnibus Objection” Debtors' Twenty-Ninth Omnibus Objection to
          Certain (A) Amended Priority Claims, (B) Reduced Amount Claims, and (C) Exact
          Duplicate Claims [Docket No. 5977]

             Pending Responses: None

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for February
                     19, 2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been or will be submitted to the Court for entry.


                                              7
Case 17-34665-KLP     Doc 6282     Filed 01/22/19 Entered 01/22/19 22:23:04             Desc Main
                                 Document      Page 8 of 18


    8.    “Thirtieth Omnibus Objection” Debtors' Thirtieth Omnibus Objection to Certain No
          Liability Claims [Docket No. 6090]

             Pending Responses: None

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for February
                     19, 2019 with respect to the parties set forth on Exhibit A attached hereto.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has been or will be submitted to the Court for entry.

    9.    “First Estimation Motion” Debtors' Motion for Entry of an Order (I) Estimating Certain
          Claims (II) Establishing a Maximum Amount of Certain Claims and (III) Granting
          Related Relief [Docket No. 6138]

             Pending Responses: None

             Related Documents: None

             Status: This matter is adjourned to February 25, 2019 solely with respect to the
                     United States of America and the response deadline with respect to such
                     claimant is being adjourned until February 18, 2019.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has been or will be submitted to the Court for entry.

    10.   “Second Estimation Motion” Debtors' Motion for Entry of an Order (I) Estimating
          Certain Claims (II) Establishing a Maximum Amount of Certain Claims and (III)
          Granting Related Relief [Docket No. 6139]

             Pending Responses:

              A.      TMT Pointe Plaza, Inc.'s Response and Objection to Debtors' Motion for
                      Entry of an Order (I) Estimating Certain Claims and (II) Granting Related
                      Relief [Docket No. 6232]

              B.      Objection of Fair Lakes League Inc. to Debtors’ Motion for Entry of an
                      Order (I) Estimating Certain Claims and (II) Granting Related Relief
                      [Docket No. 6233]

              C.      Limited Objection and Reservation of Rights of Alterra America Insurance
                      Company Regarding Debtors' Motion for Entry of an Order Estimating
                      Certain Claims [Docket No. 6241]

             Related Documents: None

                                               8
Case 17-34665-KLP         Doc 6282     Filed 01/22/19 Entered 01/22/19 22:23:04             Desc Main
                                     Document      Page 9 of 18


                  Status: This matter is resolved with respect to Fair Lakes League Inc. [Docket No.
                          6233] and Alterra America Insurance Company [Docket No. 6241]

                          This matter is adjourned to the omnibus hearing scheduled for February
                          19, 2019 with respect to the parties set forth on Exhibit A attached hereto.

                          With respect to all other claimants for which a response was not timely
                          filed or alternative treatment was not otherwise agreed to, an order granting
                          the relief requested has been or will be submitted to the Court for entry.

 IV.         PROPCO I UNCONTESTED MATTERS [CASE NO. 18-31429]

       11.     “Motion to Extend” Propco I Debtors’ Motion for Entry of an Order (I) Enlarging the
               Period Within Which the Debtors May Remove Civil Actions and (II) Granting Related
               Relief [Docket No. 861]

                  Responses Received: None

                  Related Documents: None

                  Status: This matter is going forward.

       12.     “Motion to Sell North Carolina Properties” Propco I Debtors' Motion for Entry of an
               Order (I) Approving the Private Sale Free and Clear of Liens, Claims, Encumbrances,
               and Interests and (II) Granting Related Relief [Docket No. 934]

                  Responses Received: None

                  Related Documents: None

                  Status: This matter is going forward.

       13.     “Motion to Sell” Propco I Debtors' Motion for Entry of an Order (I) Approving the
               Private Sale Free and Clear of Liens, Claims, Encumbrances, and Interests and (II)
               Granting Related Relief [Docket No. 995]

                  Responses Received: None

                  Related Documents: None

                  Status: This matter is going forward.

       14.      “Second Interim Applications for Compensation” Various Applications for Interim
               Compensation [Docket Nos. 955, 965, 966, 969, 971, 973, 975, 976, 977, 978 and
               1001]

                  Responses Received: None

                  Related Documents: None


                                                   9
Case 17-34665-KLP        Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04                 Desc Main
                                 Document    Page 10 of 18


                 Status: An order granting the relief requested in part has been or will be submitted
                         to the Court for entry. The remainder of the relief requested is being
                         adjourned to the omnibus hearing scheduled for March 19, 2019.

 V.         PROPCO I CONTESTED MATTERS [CASE NO. 18-31429]

      15.     “Propco I Lease Assumption Notice” Notice of Assumption of Certain Unexpired
              Leases [Docket No. 648]

                 Responses Received:

                  A.     18601 Alderwood Mall Pkwy LLC’s Objection to Propco I Debtors’
                         Proposed Assumption of Unexpired Lease for Store No. 8003
                         [Docket No. 691]

                  B.     Kingstowne Parcel O L.P.’s Objection to Propco I Debtors’ Proposed
                         Assumption of Unexpired Lease for Store No. 8356 [Docket No. 750]

                  C.     Tamarack Village Shopping Center, a Limited Partnership’s Objection to
                         Debtors’ Proposed Assumption and Cure of Unexpired Lease for Store No.
                         6551 [Docket No. 754]

                  D.     Objection of IVT Price Plaza Katy, LLC to the Proposed Assumption and
                         Cure for Lease 9546 [Docket No. 755]

                  E.     Objection of Kin Properties, Inc. and Related Affiliates to Debtors’
                         proposed Assumption and Assignment for Lease Number 6319, as set forth
                         in the Debtors’ Supplemental Assumption Notice [Docket No. 661]
                         [Docket No. 732]

                 Related Documents:

                  A.     Order Authorizing and Approving Procedures to Reject or Assume
                         Executory Contracts and Unexpired Leases [Docket No. 393]

                  B.     Supplemental Notice of Assumption of Certain Unexpired Leases [Docket
                         No. 661]

                  C.     Notice of Hearing [Docket No. 773]

                  D.     Propco I Debtors' Reply in Support of the Propco I Debtors' Notice of
                         Assumption of Certain Unexpired Leases and Supplemental Notice of
                         Assumption of Certain Unexpired Leases [Docket No. 1081]

                 Status: With respect to IVT Price Plaza Katy, LLC [Docket No. 755], this matter is
                         resolved.

                        With respect to 18601 Alderwood Mall Pkwy LLC [Docket No. 691], this
                        matter is being adjourned to the omnibus hearing scheduled for February
                        19, 2019.
                                                  10
Case 17-34665-KLP         Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04                   Desc Main
                                  Document    Page 11 of 18


                           With respect to all other parties, this matter is going forward.

       16.     “Motion to Assume” Propco I Debtors' Motion for Entry of an Order (I) Approving the
               Assumption of Certain Real Estate Assets and (II) Granting Related Relief [Docket No.
               833]

                  Responses Received:

                   A.      SAICO Gateway Company, LLC's Opposition to PROPCO I Debtors'
                           Motion for an Order (I) Approving the Assumption of Certain Real Estate
                           Assets and (II) Granting Related Relief [Docket No. 1004]

                  Related Documents:

                   A.      Amended Exhibit A [Docket No. 910]

                   B.      Propco I Debtors' Reply to SAICO Gateway Company, LLC's Opposition
                           to Propco I Debtors' Motion for an Order (I) Approving the Assumption of
                           Certain Real Estate Assets and (II) Granting Related Relief [Docket No.
                           1025]

                   C.      Declaration of Jared Oakes in Support of the Propco I Debtors' Reply to
                           SAICO Gateway Company, LLC's Opposition to Propco I Debtors' Motion
                           for an Order (I) Approving the Assumption of Certain Real Estate Assets
                           and (II) Granting Related Relief [Docket No. 1026]

                   Status: This matter is going forward.

 VI.         TOYS INC. ADJOURNED MATTERS [CASE NO. 17-34665]

       17.     “First Interim Applications for Compensation” Various Applications for Interim
               Compensation [Docket Nos. 1859, 1866 and 1874]

                  Responses Received:

                  A.      Kids II, Inc., Kids II Far East Limited, and Just Play, LLC’s Omnibus
                          Objection to Interim Applications for Compensation and Reimbursement of
                          Expenses [Docket No. 2301]

                  B.      Joinder of MAM USA and MAM Canada to Kids II, Inc. Kids II Far East
                          Limited, and Just Play LLC's Omnibus Objection to Interim Applications
                          for Compensation and Reimbursement of Expenses [Docket No. 2330]

                  C.      SquareTrade, Inc. JOINDER in Kids II, Inc., Kids II Far East Limited and
                          Just Play, LLC's Omnibus Objection to Interim Applications for
                          Compensation and Reimbursement of Expenses [Docket No. 2362]

                  D.      Munchkin, Inc.'s JOINDER in Kids II, Inc., Kids II Far East Limited and
                          Just Play, LLC's Omnibus Objection to Interim Applications for
                          Compensation and Reimbursement of Expenses [Docket No. 2363]
                                                    11
Case 17-34665-KLP    Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04               Desc Main
                             Document    Page 12 of 18


             E.     Funrise, Inc. (USA)'s Notice of Joinder in Kids II, Inc., Kids II Far East
                    Limited, and Just Play, LLC's Omnibus Objection to Interim Applications
                    for Compensation and Reimbursement of Expenses [Docket No. 2394]

             F.     ShopperTrak RCT Corporation's Joinder in Kids II, Kids II Far East
                    Limited, and Just Play, LLC's Omnibus Objection to Interim Applications
                    for Compensation and Reimbursement of Expenses [Docket No. 2406]

             G.     Joinder of the Artsana Companies to Omnibus Objection to Interim
                    Applications for Compensation and Reimbursement of Expenses [Docket
                    No. 2474]

             H.     Joinder of The Step2 Holding Company, LLC, The Step2 Company, LLC,
                    Step2 Direct, Step2 Discovery, and Backyard Discovery to Kids II, Inc.,
                    Kids II Far East Limited, and Just Play, LLC’s Omnibus Objection to
                    Interim Applications for Compensation and Reimbursement of Expenses
                    [Docket No. 2554]

             I.     Joinder by Kent International Inc., USA Helmet Sub Kent Intl, Inc., and
                    Kazam, LLC to Kids II, Inc., Kids II Far East Limited, and Just Play, LLC’s
                    Omnibus Objection to Interim Applications for Compensation and
                    Reimbursement of Expenses [Docket No. 2569]

             Related Documents:

             A.     Agreed Order Authorizing Payment on an Interim Basis of Certain
                    Professional Fees [Docket No. 2925]

             Status: With respect to the above-referenced applications, this matter is being
                     adjourned to the omnibus hearing scheduled for March 19, 2019.

    18.   “Second Interim Applications for Compensation” Various Applications for Interim
          Compensation [Docket Nos. 3377, 3354, 3371, 3373, 3399 and 3344]

             Responses Received: None

             Related Documents:

             A.     Agreed Order Authorizing Payment on an Interim Basis of Certain
                    Professional Fees [Docket No. 3965]

             Status: With respect to the above-referenced applications, this matter is being
                     adjourned to the omnibus hearing scheduled for March 19, 2019.




                                             12
Case 17-34665-KLP      Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04                 Desc Main
                               Document    Page 13 of 18


    19.     “Third Interim Applications for Compensation” Various Applications for Interim
            Compensation [Docket Nos. 4276, 4344, 4689, 4703, 4844, 4905, 4956, 4957, 4962,
            4963, 4964, 4967, 4968, 4969, 4970, 4980, 4981, 4986, 4987, 4988, 4992, 5063, 5084,
            5085, 5090, 5091, 5094, 5096, 5107, 5119, 5120, 5265, 5266, 5381, and 5704]

               Responses Received: None

               Related Documents:

               A.     Amended Exhibit F [Docket No. 5258]

               B.     Amended Exhibit F [Docket No. 5259]

               C.     Amended Exhibit G [Docket No. 5260]

               D.     Amended Exhibit F [Docket No. 5262]

               E.     Notice of Filing of Amended Exhibits in Connection with Multiple Interim
                      Applications for Allowance of Administrative Claim for Compensation and
                      Reimbursement of Expenses Filed by Professionals Retained by the Official
                      Committee of Unsecured Creditors [Docket No. 5264]

               F.     Agreed Order Authorizing Payment on an Interim Basis of Certain
                      Professional Fees [Docket No. 5468]

               Status: An order granting the relief requested in part has been entered by the Court.
                       The remainder of the relief requested is being adjourned to the omnibus
                       hearing scheduled for March 19, 2019.

    20.     “Motion to Enforce” Motion of the TRU Trust 2016 Toys, Commercial Mortgage Pass-
            Through Certificates, Series 2016 Toys and TRU Trust 2016, LLC to Enforce Propco
            II Plan, Confirmation Order, and Other Orders [Docket No. 5982]

               Responses Received: None

               Related Documents: Non

               Status: This matter is being adjourned to the omnibus hearing scheduled for
                       February 19, 2019.

 VII.     TOYS INC. RESOLVED MATTERS [CASE NO. 17-34665]

    21.     “Kitex Motion for Relief” Motion of Kitex USA LLC for Relief from the Automatic
            Stay to Terminate Open Orders and Allow Sale of Toys "R" Us Private Label
            Merchandise [Docket No. 3026]

               Responses Received: None




                                                13
Case 17-34665-KLP     Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04                 Desc Main
                              Document    Page 14 of 18


             Related Documents:

              A.      Notice of Withdrawal of Motion of Kitex USA LLC for Relief From the
                      Automatic Stay to Terminate Open Orders and Allow Sale of Toys "R" Us
                      Private Label Merchandise [Docket No. 6236

             Status: This matter has been withdrawn.

    22.   “Casiano Motion for Relief” Motion for Relief From Automatic Stay and Associated
          Notice [Docket No. 4560]

             Responses Received: None

             Related Documents: None

             Status: A consent order resolving this matter has been submitted to the Court for
                     entry.

 VIII. PROPCO I ADJOURNED MATTERS [CASE NO. 18-31429]

    23.   “First Interim Fee Applications” Various First Interim Fee Applications [Docket Nos.
          561, 562, 563, 565, 567, 569, and 587]

             Responses Received: None

             Related Documents:

              A.      Agreed Order Authorizing Payment on an Interim Basis of Certain
                      Professional Fees [Docket No. 726]

              Status: An order granting the relief requested in part has been entered by the Court.
                     The remainder of the relief requested is being adjourned to the omnibus
                     hearing set for March 19, 2019.

    24.   “Sale Notice” Notice of Sale [Docket No. 655]

             Responses Received:

              A.      Objection of Gator Swansea Property LLC to Propco I Debtors’ Notice of
                      Sale [Docket No. 757]

             Related Documents:

             Status: This matter is being adjourned to the omnibus hearing scheduled for
                     February 19, 2019.




                                               14
Case 17-34665-KLP    Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04               Desc Main
                             Document    Page 15 of 18


    25.   “Motion to Sell Lynnwood Property” Propco I Debtors' Motion for Entry of an Order
          (I) Approving the Private Sale Free and Clear of Liens, Claims, Encumbrances, and
          Interests and (II) Granting Related Relief [Docket No. 961]

             Responses Received:

              A.     18601 Alderwood Mall Pkwy LLC’s Objection to Propco I Debtors’
                     Motion for Entry of an Order (I) Approving the Private Sale Free and Clear
                     of Liens, Claims, Encumbrances, and Interests and (II) Granting Related
                     Relief [Docket No. 1021]

             Related Documents:

              A.     Notice of Filing of Revised Proposed Order (I) Approving the Private Sale
                     Free and Clear of Liens, Claims, Encumbrances, and Interests and (II)
                     Granting Related Relief [Docket No. 900]

             Status: This matter is being adjourned to the omnibus hearing scheduled for
                     February 19, 2019.



                      [Remainder of this space intentionally left blank]




                                             15
Case 17-34665-KLP          Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04          Desc Main
                                   Document    Page 16 of 18


 Richmond, Virginia
 Dated: January 22, 2019

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                                 KIRKLAND & ELLIS LLP
 Michael A. Condyles (VA 27807)                 KIRKLAND & ELLIS INTERNATIONAL LLP
 Peter J. Barrett (VA 46179)                    Edward O. Sassower, P.C.
 Jeremy S. Williams (VA 77469)                  Joshua A. Sussberg, P.C. (admitted pro hac vice)
 901 East Byrd Street, Suite 1000               Emily E. Geier (admitted pro hac vice)
 Richmond, Virginia 23219-4071                  601 Lexington Avenue
 Telephone: (804) 644-1700                      New York, New York 10022
 Facsimile: (804) 783-6192                      Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com   Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com      Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                  joshua.sussberg@kirkland.com
                                                              emily.geier@kirkland.com
  Co-Counsel to the Debtors
  and Debtors in Possession and the Propco I    -and-
  Debtors and Debtors in Possession

                                                James H.M. Sprayregen, P.C.
                                                Anup Sathy, P.C.
                                                Chad J. Husnick, P.C. (admitted pro hac vice)
                                                300 North LaSalle
                                                Chicago, Illinois 60654
                                                Telephone: (312) 862-2000
                                                Facsimile:     (312) 862-2200
                                                Email:         james.sprayregen@kirkland.com
                                                               anup.sathy@kirkland.com
                                                               chad.husnick@kirkland.com

                                                Co-Counsel to the Debtors
                                                and Debtors in Possession and the Propco I
                                                Debtors and Debtors in Possession
Case 17-34665-KLP   Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04   Desc Main
                            Document    Page 17 of 18


                                  EXHIBIT A
                                        Case 17-34665-KLP          Doc 6282 Filed 01/22/19 Entered 01/22/19 22:23:04                            Desc Main
                                                                           Document    Page 18 of 18

Claimant                                                     Claim Number        Claim Objection No.   Status
                                                                                  Estimation Motion
ABC Digital                                                       2549            [Docket No. 6139]    Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

Accuen Media                                                     16756                   28            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

Arlington Independent School District                             2239                   28            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019
                                                                                 Estimation Motion
Buena Vista Home Entertainment, Inc.                              3318           [Docket No. 6139]     Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

Campbell Sales Company                                        4374, 16191                28            Adjourned to February 19, 2019

CBS Interactive, Inc.                                            16291                   28            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

Constellation NewEnergy, Inc                                      4091                   28            Adjourned to February 19, 2019

Constellation NewEnergy, Inc                                      4195                   28            Adjourned to February 19, 2019
                                                                                 Estimation Motion
Disney Consumer Products, Inc.                                    2547           [Docket No. 6139]     Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

eBates Performance Marketing, Inc.                               15538                   28            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

Everyday Health Media, LLC                                       16113                   28            Adjourned to February 19, 2019

Facebook, Inc.                                             12789, 22698, 22695           28            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

FW-CA-Pleasant Hill Shopping Center. LLC                          4389                   26            Adjourned to February 19, 2019

KRG Evan Mullins, LLC                                            22183                   26            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

Levin Management Corp. as Agent for Mill Creek Mall, LLC         16694                   26            Adjourned to February 19, 2019

Meredith Corporation                                             16310                   28            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

OwnerIQ, Inc.                                                    22505                   28            Adjourned to February 19, 2019

Resolution Media                                                 16773                   28            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

RetailMeNot, Inc.                                                13150                   28            Response deadline extended to February 5, 2019 and hearing adjourned to February 19, 2019

Scripps Networks, LLC                                            16584                   28            Adjourned to February 19, 2019

Television Food Network                                           7022                   28            Adjourned to February 19, 2019
                                                                                 Estimation Motion
TMT Point Plaza, Inc.                                             3798           [Docket No. 6139]     Adjourned to February 19, 2019
